DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.
Examiner’s Note:
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller US Pub. No. 2016/0246364.
Regarding claim 1, Miller discloses an electronic device [110 of Fig. 1], comprising:
input components [Keyboard 126, Mouse 122, Microphone 124]; 
a motion detector [Sensor 116] separate from the input components, the motion detector to detect over a period of time an amount of motion of an object proximate to the electronic device; and 
[0027] Console 110 includes a sensor 116 that can detect distance between user 120 and console 110. The sensor may also be referred to as a distance measurement unit. More particularly, sensor 116 can determine a distance from its location to user 120 using any of various detection techniques. For example, sensor 116 can be implemented as an image capture device, such as a camera or a video camcorder and can capture an image of user 120. The captured image of user 120 can be compared against a nominal background in the absence of user 120, to obtain a differential image measure that can be used to determine distance to user 120. 

[0028] Other types of sensors that can be used to implement sensor 116 include motion detection sensors that operate based on ultrasonic or optical principles. Other sensors, such as those that operate on bases such as radio frequency telemetry, such as radar, optical telemetry, such as lidar, or other range detection techniques involving analysis of a previously transmitted signal that is returned to sensor 116 as modified with the presence of user 120. Motion detection may also be used to detect distance, since user 120 is likely to be in motion while attending to device 133, for example, and at least provides a modified environment from that of a nominal or base line environment. In the case of an image capture device, motion detection can be achieved by identifying pixels that change or indicate motion in one or more images. A boundary enclosing the identified pixels showing motion can be used to estimate distance. The boundary, which can be provided in the shape of a rectangle, may then be used with various thresholds for size to detect distance. For example, as the size of the boundary bordered shape increases, distance D is determined to decrease. The various thresholds for the size of the bordered pixel area can be calibrated to indicate specific distances with regard to the detected motion of user 120.

a controller to: 

[0030] The image capture device may also be used to detect a face in a captured image to contribute to determining distance D. The size of a detected face can be determined and used to judge distance D. Various thresholds for face size can be used to determine distance, which thresholds can be calibrated for specific distance or specific users 120. As sensor 116 operates to detect distance D, an output of console 110 can be modified in accordance with a profile established for response to a given distance being detected. 

alter a power state of an input component of the input components based on the comparison.
[0006] In addition to implementing a change in content and/or layout with detected user distance, the user interface can also be configured to provide a change in the scope of interaction available to the user as user distance varies. For example, with a range of distances that are relatively close to the user interface, interaction through one or more of an associated keyboard, mouse, and touch screen are enabled. At a further range of distances, interaction is only enabled through an interface such as a microphone and voice command recognition software and/or optical sensors and motion recognition software. Within this second range of distances, user input devices such as the keyboard, mouse and touch screen are disabled. At yet a further range of distances, no user interaction may be implementable. Thus, the scope of interaction changes with user distance. 

[0024] Likewise, inputs to the user interface may be selectively enabled depending upon detected user distance. This concept may also be viewed as selectively altering the scope of user interaction with user distance. User input devices such as a keyboard, mouse or touch screen display may be enabled when a user is detected proximate to the user interface. However, a microphone and voice command software may be utilized for user interaction when the user is detected at a more distant position. 

[0031] When the user is perceived as being proximate to the central console 110 providing the user interface, interaction mechanisms such as a keyboard 126, mouse 122 and touch screen capability integrated into the display 112 may be enabled. However, when a user is detected as having moved to a more distant location from the user interface of the central console 110, different interaction mechanisms such as a microphone 124 and voice command software executed by the central console and/or optical sensor(s), such as sensor 116, and motion recognition software executed by the control console are enabled. Further still, when a user is detected as having moved to a greater distance, or out of detectable range altogether, no interaction mechanisms may be enabled.

[0043] Referring now to FIG. 4, a flow chart 400 illustrates a process for adjusting the scope of interaction enabled at the user interface with detected user distance. The process begins with the The detection/response profile can be configured for a particular user, a particular environment, or for use with a particular distance detection device or sensor. The profile can also be used to configure how a user interface should respond to various detected distances or ranges of distances between a user and a user interface. For example, various interaction mechanisms like a keyboard and mouse can be activated when the user is proximate the central console, while some or all of those interaction mechanisms may be of no use when the user is at or beyond a specified distance from the display. In the latter case, alternate interaction mechanisms are enabled, such as an optical detector and motion recognition software executed by the console or a microphone and voice recognition software executed by the console are enabled instead. Any type of configuration for interaction between the user and user interface in relation to detected distance can be implemented in the profile, which is loaded once the proximity detection process is active. 

[0046] As part of the further processing, the detected distance/attributes can be applied to the detection/response profile as illustrated in block 420. The distance, distance range, or attributes applied to the profile produce a change in user interface scope for the detected distance, range of distances, or attributes in accordance with the profile. A determination of whether to selectively enable/disable user interfaces according to the detection/response profile is made, as illustrated in decision block 422. The "yes" branch of decision block 422 indicates a change in which user interfaces are enabled or disabled in accordance with the detection response profile, as illustrated in block 424. If no change in which user interfaces is needed based on the measured distance, distance range, and/or attributes, no change in the user interfaces is made, as illustrated with the "no" branch of decision block 422. 

Regarding claim 2, Miller discloses the controller is to alter a power state of some but not all input devices of the electronic device [see Para. 0043 - various interaction mechanisms like a keyboard and mouse can be activated when the user is proximate the central console, while some or all of those interaction mechanisms may be of no use when the user is at or beyond a specified distance from the display; Further Para. 0043, 0046 – based on the distance, the keyboard is disable while microphone is enabled (examiner interpretation)].
Regarding claim 3, Miller discloses the controller is to alter a power state of some but not all input devices to an idle power state responsive to the detected amount of motion being less than the motion threshold [see Para. 0043 and 0046].

Regarding claim 5, Miller discloses the first input component comprises keyboard, mouse or touch screen [Equivalent to touchpad].
Regarding claim 6, Miller discloses the first input component comprises a peripheral device coupled to the electronic device, wherein the peripheral device further comprises a mouse or stylus [see 110 of Fig. 1].
Regarding claim 7, Miller discloses second input component comprises a touchscreen [see Para. 0024 – display 112 is a touch screen; and Para. 0003, 0033 and Fig. 3 - display still enabled at a greater distance].
Regarding claim 9, Miller discloses the motion detector further comprises an infrared (IR) motion detector, wherein the infrared motion detector further comprises a passive IR motion detector [Equivalent – see Para. 0028].
Regarding claim 10, Miller discloses a controller including a processing resource and instructions executable to:
detect an object proximate to an electronic device including input devices having predetermined power states; 
determine an amount of motion of the object over a period of time; 
compare the determined amount of motion to a motion threshold; and 
see Fig. 1 and discussion in claim 1-4].
Regarding claim 11, Miller discloses to determine the amount of emotion of the object in a first dimension and a second dimension [Para. 0027 – camera or video to determine distance; 0030 - The image capture device may also be used to detect a face in a captured image to contribute to determining distance D].
Regarding claim 12, Miller discloses to compare the amount of motion in the first dimension and the second dimension to a corresponding motion threshold for the first dimension and the second dimension [Para. 0009. 0027, 0030].
Regarding claim 13, Miller discloses to maintain a signal to cause all input devices to remain in an active power state when the determined amount of motion is greater than the movement threshold [Para. 0031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above.
Regarding claim 8, Miller does not expressly teach the motion detector is included in a bezel surrounding a display of the electronic device.  However, examiner takes official notice that such feature is old and well known in the art of computer design.  One of ordinary skill in the art would motivated to provide such feature in order to reduce sensor footprint on the device.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cho US Pub. No. 2018/0188944.
Regarding claim 14, Miller teaches a method comprising:
detecting, via a motion detector included in an electronic device, an object proximate to a housing of the electronic device; and 
responsive to detecting the object, altering: 
a power state of a first input component of the electronic device to an idle power state.
[see discussion in claim 1]

Miller teaches a touch screen capability is integrated into the display 112 may be disable when user is detected as having move to a more distant location from the user interface.  However, various display items can be assigned a priority that causes higher priority items to be The profile may also specify the different sizes of display items in dependence upon detected distance between the user and the user interface.  Any type of configuration for interaction between the user and user interface in relation to detected distance can be implemented in the profile, which is loaded once the proximity detection process is active.
Miller does not expressly teach altering a power state of a second input component of the electronic device from an active power state to an standby power state, 
wherein the standby power state is to consume less power over a given period of time than the active power state.
Cho discloses another invention related to the power control of a display.  Specifically, Cho teaches altering a power state of a second input component of the electronic device from an active power state to an standby power state, wherein the standby power state is to consume less power over a given period of time than the active power state.
[0050] The display apparatus 100 includes a touch screen and may control an operation of the external device 200 by inputting a control command with handwriting on a touch screen. 

 [0052] Here, the standby mode indicates an operation mode that, when a user command to enter the standby mode is entered, or no user command is input for a predetermined time, the display apparatus 100 enters, and the display apparatus 100 may cut off power supply or supply low power to at least a part of the configurations constituting the display apparatus 100 in order to reduce the power consumption.

[0077] According to another embodiment of the present disclosure, the processor 120 can display an object by applying power to a part of the touch screen 130 in a standby mode. That is, if a user command for entering the standby mode is input or a user command is not input for a predetermined time, the processor 120 controls the touch screen 130 to operate only an area where the object is displayed from among the entire area of the touch screen 130. Accordingly, an object may be displayed in a partial area of the touch screen 130 in the standby mode, and when the object is selected by the user, the processor 120 may control the touch screen 130 to receive the handwriting input of the user. 


Regarding claim 15, Miller does not teach detecting the object at a distance of at least 10 centimeters away from the housing of the electronic device.  However, Miller specifically teaches, as sensor 116 operates to detect distance D, an output of console 110 can be modified in accordance with a profile established for response to a given distance being detected [Para. 0030]; The detection/response profile can be configured for a particular user, a particular environment, or for use with a particular distance detection device or sensor.  The profile can also be used to configure how a user interface should respond to various detected distances or ranges of distances between a user and a user interface [Para. 0038].  As such, it would have been obvious to one of ordinary skill in the art the profile taught by Miller encompass the claimed distance of 10 centimeters because the specific distance does not affect the operation of Miller’s method which is to enable and/or disable input based on the detected distance of an object away/approximate from/to the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2019/0212867 to Han et al. teach the first operation mode is the display mode in the normal operation mode, and the second operation mode is the touch display mode in 
US Pub. No. 2013/0207905 to Hankins et al. teach the touch-screen display may include a display device configured to display at least one of graphical images and alphanumeric text and a touch sensor configured to detect a tactile touch proximate to the touch sensor. The display manager may be configured to receive an indication of a manifestation of a desire of a user of the touch-screen device to disable at least a portion of the touch sensor and in response to the indication, disable at least a portion of the touch sensor while maintaining a display present on the display device substantially similar to that immediately before the user manifested the desire to disable at least a portion of the touch sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115